IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00108-CV

             IN THE INTEREST OF C.P. AND B.P., CHILDREN



                            From the 12th District Court
                              Madison County, Texas
                              Trial Court No. 18-15004


                          MEMORANDUM OPINION


       On May 1, 2019, this Court rendered an Order abating the appeal to the trial court

for a determination: (1) whether Joshua Pursley desires to continue the appeal; and (2)

whether Joshua Pursley should be appointed new counsel on appeal. Pursley did not

appear at the abatement hearing. Carrie M. Kerley, Pursley’s trial counsel, represented

to the trial court at the hearing that she notified Pursley of the hearing by text message,

and that she had previously had contact with Pursley at that same phone number. Kerley

further represented to the trial court that she notified Pursley in a detailed text message

that she had filed a motion to withdraw as his counsel and that a hearing had been set to
determine whether Pursley wanted to continue the appeal. Kerley stated in the text

message:

        If you want to continue the appeal of the trial court’s decision, you must
        appear on Thursday May 9th, 2019, at 10:00 a.m. at 101 West Main Street,
        Room 216, Madisonville, Texas 77864. If you fail to appear, your appeal
        will likely be dismissed.

        Kerley also provided the district clerk with the phone number, and the district

clerk attempted to contact Pursley. A CASA representative was present at the hearing

and stated that she contacted Pursley’s mother. Pursley’s mother provided the CASA

representative with a phone number for her son, and it was the same phone number that

Kerley provided to the trial court. Kerley gave the trial court Pursley’s last known

address.

        The trial court entered an order on May 9, 2019, and permitted Carrie M. McKerley

to withdraw as counsel of record for Joshua Pursley. The trial court found that Joshua

Pursley was notified of the motion for withdrawal and the hearing on the motion, but

failed to appear. The trial court further found that Joshua Pursley “has no interest in

proceeding with his appeal.”

        This Court reinstated the appeal on May 21, 2019 and notified Pursley that his

appeal is subject to dismissal for want of prosecution. See TEX. R. APP. P. 42.3 (b). This

Court further informed Pursley that the Court will dismiss this appeal unless, within 21

days from the date of the letter, a response is filed showing Pursley desired to continue

his appeal. This Court sent the notice to Pursley at his last known address that was
In the Interest of C.P. and B.P.                                                     Page 2
provided by counsel at the abatement hearing and also to another address on file with

the Court. Those are the only two addresses for Pursley that have been provided to this

Court. Pursley did not file a response.

        Accordingly, this appeal is dismissed for want of prosecution. See TEX. R. APP. P.

42.3 (b).




                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
       (Chief Justice Gray dissenting)
       (Justice Davis concurring with a note)*
Appeal dismissed
Opinion delivered and filed July 24, 2019
[CV06]

*(I will concur. However, I will point out I am very interested in a reinstatement of the
appeal under an appropriate motion for rehearing. Having read all currently before me,
I believe trial counsel for appellant made her best efforts to communicate with and work
with a less than cooperative client. I believe, as reflected by the primary opinion, this
Court has made its best efforts, for now, in working with a recalcitrant appellant. I am
not convinced he ever intended to appeal.)




In the Interest of C.P. and B.P.                                                    Page 3